Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 1 of 26




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60416-CIV- CANNON/HUNT

   TOCMAIL INC, a Florida corporation,

                Plaintiff,
   v.

   MICROSOFT CORPORATION, a
   Washington corporation,

                Defendant.
   _____________________________________/




       PLAINTIFF’S STATEMENT OF MATERIAL FACTS IN OPPOSITION TO
    MICROSOFT’S L.R. 56.1(A) STATEMENT OF MATERIAL FACTS IN SUPPORT OF
             MICROSOFT’S MOTION FOR SUMMARY JUDGMENT




                                             1
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 2 of 26




          Plaintiff, TOCMAIL INC (“TocMail”), by and through undersigned counsel and pursuant

   to L.R. 56.1, hereby submits its Statement of Material Facts in Opposition to Defendant,

   MICROSOFT CORPORATION’S (“Microsoft”), Statement of Material Facts (ECF No. 100):

          1.      Disputed. Safe Links does not keep its users safe from “a type of attack known as

   IP evasion.” See TocMail’s MSJ and SMF (ECF Nos. 96, 97). Safe Links has “two primary

   components”: reputation and detonation. Amar Patel (“AP”) 30(b)(6) Depo., 15:23-25. (Exhibit

   “95”). 1 The reputation service merely looks for previously encountered URLs that were already

   determined to be bad in the past. Id. at 15:6-13. Jason Rogers (“Rogers”) testified that “any kind

   of IP evasion technique would be meaningless for those servers. They’re simply checking

   reputation.” Jason Rogers (“JR”) Expert Depo., 151:18-20 (ECF No. 97-14). As for detonation,

   Amar Patel (“Patel”) testified at deposition: “Q. [C]an an attacker blacklist both Microsoft IP

   addresses and Proxify IP addresses to redirect Safe Links to a benign site every time Safe Links

   connects? A. They could choose to do that.” AP Ex. Depo., 152:20-24. (Exhibit “96”). Rogers

   testified that “If you were targeting specific content to a specific IP, it wouldn’t matter what other

   IP you used. You would only get the specific content to the one specific IP being targeted.” JR Ex.

   Depo., 82:1-7 (ECF No. 97-14). Such an attack “is easy” to do. MSFT_TOC00044022 at

   MSFT_TOC00044023 (ECF No 97-41). As of May 2020, redirects that use IP evasion remained

   a “prominent gap” in Safe Links contributing to “numerous” instances of Safe Links failing to

   detect phishing pages. 2 AP 30(b)(6) Depo., Ex. 12 (ECF No. 97-53) at MSFT_TOC00044029.




   1
     To avoid confusion, TocMail is starting its exhibit numbering following the last exhibit included
   with its Statement of Material Facts in Support of TocMail’s MSJ (ECF No. 97).
   2
     Microsoft’s FN 2 misrepresents paragraph 20 in TocMail’s Amended Complaint. That paragraph
   explicitly stated that it is giving an “example” of IP Cloaking and states that all IP-based Cloaking
   is IP Cloaking (not the narrow definition that Microsoft purports paragraph 20 to provide).


                                                     2
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 3 of 26




           2.      Disputed in part. TocMail disputes that Safe Links “block[s] known malicious

   links.” Redirecting security scanners to a good site such as google.com has been a known threat

   since at least 2006. TOCMAIL_00002554 at 2556 (ECF No. 97-24). Safe Links continues to be

   evaded by this known attack. MSFT_TOC00112682 at 112682 (ECF No. 97-32).

           3.      Disputed. At the very least, “the first user to click will have likely interacted with

   the [harmful] content.” MSFT_TOC00219092 at 219093. (ECF No. 97-67). In fact, every time

   attackers use “the most common” attack vector, the first person to click will likely be harmed. Id.

           4.      Disputed. An email written by Patel states the mirror opposite of Microsoft’s

   assertion: Microsoft “prioritize(s) evasion techniques that have the broadest customer impact” with

   “GEO-IP” evasion being one of “[t]he most common types of customer impacting evasion.” ECF

   No. 97-92 at MSFT_TOC00274607. Also, Patel has testified that IP evasion is “a common tactic.”

   AP Ex. Depo., 23:20-22 (Ex. 96). In September 2020, Rogers wrote that IP evasion is “a common

   attacker tactic.” MSFT_TOC00066192 at same (Exhibit (“97”) Also, Brian Wilcox wrote that

   “preventing IP evasion is a large bucket of work that we are investing in very heavily” in 2021

   over the next 6 months.” MSFT_TOC00112134-135 (ECF No. 97-59).

           5.      Disputed. Up through at least the first quarter of 2021, Microsoft did not use third-

   party IP addresses for any webpage that returned content (i.e. returned a status code 200). AP Ex.

   Depo., 138:17-20, 167:12-17 (Ex. 96) (for Q1 2021 see 145:20-146:1); JR Ex. Depo., 76:14-24

   (ECF No. 97-14). Sites such as paypal.com, bankofamerica.com and google.com all return status

   code 200. Id. at 77:22-78:8; Hatekar Depo. 52:17-53:2 (ECF No. 97-23). Hence, even after 2018,

   not one third-party IP address was used when attackers redirected Sonar a known good site (i.e. a

   site that returned status code 200). (See id. all ¶ 5).




                                                       3
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 4 of 26




          6.      Disputed. Microsoft does indeed promote Safe Links as guaranteeing 100% safety

   against all hyperlinks. ECF 42-10, p. 6; TOCMAIL_00000925 at 943 (ECF No. 97-71). Moreover,

   Microsoft promotes: “Safe links ensure[s] real-time, dynamic protection against email campaigns

   no matter the ... evasion tactic.” Tracking an Attacker, p. 7 (ECF No. 97-73). It is also patently

   false for Hatekar to testify that Safe Links became 95+% effective against IP evasion after

   implementing IP Anonymization in late 2018. In April 2019, Microsoft measured “Proxify

   Effectiveness.” AP Ex. Depo., Ex. 17 MSFT_TOC00065791-65792 (Exhibit “98”).                    IP

   Anonymization only caught 64 bad URLs out of 89,479,001 URLs that Safe Links encountered.

   Id. Hence, IP Anonymization was catching less than one additional bad URL out of every one

   million URLs. Moreover, IP Anonymization was not even used for redirects that use IP evasion.

   In that same email chain, Prachi Rathee asked about URLs that are “redirected” to “google.com”

   for example. Id. at 65791. Swaroopa Gollapalli responded: “we currently route only non-200 and

   non-zero response code un-scrambled URLs to Proxify. Since in your scenario, the redirected

   (already resolved) URLs are not going through Proxify, these URLs will lie outside of the

   4.25% URLs.” Id. (emphasis added). A subsequent internal Microsoft document from May 2020

   acknowledged that redirects that use IP evasion continued to be a “prominent gap” in “IP

   Anonymization” contributing to “numerous” instances of Sonar failing to detect phishing links.

   AP 30(b)(6) Depo., Ex. 12 (MSFT_TOC00044029) (ECF No. 97-53). Microsoft also wrote in 2020

   “We will keep chipping away at Sonar FNs, but evasion is always going to be a challenge,”

   referring to a chart on network evasion. AP Ex. Depo., Ex. 28, p. 1 (Exhibit “99”) (redacted)

   (emphasis original). Hatekar’s testimony is directly contradicted by Microsoft’s written record,

   and therefore does not create a genuine issue of fact.




                                                    4
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 5 of 26




          7.      Disputed. ATP does not have a “myriad of other features.” Rogers has repeatedly

   stated that ATP consists of just two features: Safe Attachments and Safe Links. “Advanced Threat

   Protection consists of two separate features, Safe Attachments ... and Safe Links.”

   MSFT_TOC00199113, p. 11 (ECF No. 97-2); MSFT_TOC00101425, p. 3 speaker script (ECF

   No. 97-3); MSFT_TOC00010948, p. 11 speaker script (ECF No. 97-4). Moreover, Amar Patel

   testified that Safe Links’ Detonation “is an essential component” against phishing attacks because

   it does “analysis” that no other Microsoft feature does. AP 30(b)(6) Depo., 49:19-50:7 (Ex. 95).

          8.      Disputed. Defender (ATP) is not “robust” according to Microsoft’s employees

   Andy Day and Nick Lines, especially in regards to Safe Links: “Thanks Andy. Agree that the

   proximity of ‘robust’ to safelinks is stretching things and we should re-look at that.”

   MSFT_TOC00003421 at 3426 (Exhibit “100”).

          9.      Disputed. EOP, not Defender (ATP), provides “anti-spam.” ATP Product Guide,

   p. 3 (ECF 42-3). Also, “anti-spoof” is also done in mail flow as part of EOP (not ATP). Anti-

   Spoofing Protection in EOP, p. 2 (Exhibit “101”). As for “anti-malware” and “anti-phishing,”

   these are not independent components of Defender/ATP. On the contrary, Safe Links is

   “primarily” promoted as providing both anti-malware and anti-phishing. AP 30(b)(6) Depo.,

   17:14-24(Ex. 95).

          10.     Undisputed.

          11.     Disputed. Approximately 70% of ATP users use Safe Links, resulting in tens of

   millions of users. (By May 2019, ATP already had approximately 33 million monthly users of

   which approximately 23 million were using Safe Links.) MSFT_TOC00004753, slide 8 (Exhibit

   “102”); MSFT_TOC00040948 at MSFT_TOC00040956 (Exhibit “103”). Microsoft’s self-

   serving Interrogatory Answer cited in Paragraph 11 is contradicted by its own internal documents.




                                                   5
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 6 of 26




          12.     Disputed. Microsoft does indeed promote Safe Links as guaranteeing 100% safety

   against all hyperlinks. ECF 42-10, p. 6; TOCMAIL_00000925 at 943 (ECF No. 97-71). Moreover,

   Microsoft promotes: “Safe links ensure[s] real-time, dynamic protection against email campaigns

   no matter the ... evasion tactic.” Tracking an Attacker, p. 7 (ECF No. 97-73). Even if Microsoft

   did not promise 100% protection, it is literally false to promote protection against an attack that

   easily bypasses Safe Links.

          13.     Disputed. Microsoft does indeed promote Safe Links as guaranteeing 100% safety,

   including promoting Safe Links as providing 100% protection against IP evasion (and all other

   evasions as well). Tracking an Attacker, p. 7 (ECF No. 97-73). Moreover, Microsoft cannot

   dispute TocMail’s CEO assertion that TocMail blocks 100% of phishing links targeting the top

   brands because Microsoft has chosen not to test TocMail’s product and has chosen to not even use

   TocMail’s product in any manner. See AP 30(b)(6) depo., 138:20-139:2 (“Mr. Patel, has Microsoft

   conducted any testing regarding Tocmail’s product? A. Not that I'm aware of. Q. None at all? A.

   Not that I’m aware of. Q. So it hasn’t tested Tocmail’s product to see if it can provide protection

   against IP evasion? A. Not that I'm aware of.”); 150:16-20 (“Q. Has Microsoft tried to use

   Tocmail’s product to see which portion of its course code is publicly available? A. I’m not aware

   of Microsoft using Tocmail’s product.”); 171:1-4 (“Q. Has Microsoft tested Tocmail’s publicly

   available source code for its product? A. I’m not aware of Microsoft testing Tocmail’s product.”).

   (Ex. 95). Hence, TocMail’s efficacy is undisputed.

          14.     Disputed. Deceptive Message #3 was stated in PowerPoint presentations, which

   Microsoft’s Motion explicitly acknowledges were “used when presenting to Business Decision

   Makers, Technology Decision Makers, and IT Decision Makers.” Motion, p 18. Deceptive

   Message #2 was included in the most prominent ATP promotional materials, including the ATP




                                                   6
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 7 of 26




   Product Guide (ECF No. 42-4, p.4) and the two-page ATP Datasheet (ECF No. 42-6, p.1). The

   ATP Product Guide was emailed directly to multinational corporations. See, e.g.,

   MSFT_TOC00008355 at 8355 (Exhibit “104”). The ATP DataSheet is not only used by Microsoft

   Partners in selling ATP (see area for partner logo), but Microsoft itself sent it “to all subscribed

   Office 365 Dedicated customer contacts” as well as linking it to “the quarterly update that is sent

   to the field.” MSFT_TOC00103385, p. 1 (ECF No. 97-69). Deceptive Message #1 was

   disseminated in a video that was featured at the top of the primary ATP webpage on Microsoft’s

   website. ECF No. 97-65, p. 2; ECF No. 97-34, p. 2.

          15.     Disputed. Microsoft wrongly conflates message creation, document creation and

   dissemination as if they are all the same thing. All three messages were widely disseminated

   after TocMail entered the market in December 2019, and all three continue to be

   disseminated up to this present day. Deceptive Message #1 was disseminated via video on the

   primary ATP/E5 purchase page up until August 2020 (ECF No. 97-34, p. 2), as well as an ebook

   (ECF No. 97-66, p. 8) which is still disseminated today directly from Microsoft’s website (Id. at

   p. 3). The video is still disseminated today on a YouTube page controlled by Microsoft. ECF No.

   97-64, p. 2. Deceptive Message #2 was disseminated in the only ATP Product Guide that

   companies could consult until the product name change in September 2020. (ECF No. 42-4, p.4)

   Deceptive Message #2 continues to be disseminated today directly on Microsoft’s website. (ECF

   No. 97-70, p. 2.). Microsoft has created brand new documents promoting Deceptive Message #3,

   including a powerpoint presentation created after September 2020, and also a promotional page

   created February 2021. MSFT_TOC00003198, p. 18 script (ECF No. 97-72); Tracking an

   Attacker, p. 7 (ECF No. 97-73).

          16.     Undisputed.




                                                    7
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 8 of 26




          17.     Disputed. The marketing manager’s statement is not an accurate “succinct”

   description of Safe Links. For example, the statement does not even mention detonation – one of

   two primary components of Safe Links. AP 30(b)(6) Depo., 15:23-25 (Ex. 95).

          18.     Disputed. This phrase immediately follows the promise to protect the user “every

   time they click the link.” Microsoft MSJ, pp. 14-15 (ECF No. 98) (emphasis added). The self-

   serving testimony does not change what the ad actually says.

          19.     Disputed. The ad says “every time they click the link”; not “[e]very time the user

   clicks on a link.” Id. Microsoft is misquoting the ad and then explaining its own misquote rather

   than explaining the ad itself.

          20.     Disputed. The word ensure is not only a synonym for guarantee, but Merriam

   Webster Dictionary uses the word ‘guarantee’ as a meaning of ensure itself. Merriam-Webster

   definition of “ensure,” p. 2. (Exhibit “105”). Hence, Microsoft does promote Safe Links as

   providing guaranteed (i.e. 100%) safety.

          21.     Disputed. Microsoft has explicitly acknowledged that customers do expect Safe

   Links to stop 100% of malicious links: “[T]he customer has purchased and implemented ATP (in

   particular Safe Links) under the common misapprehension that the technology behind it should

   mean that no phishing emails / fake login screens should reach users.” MSFT_TOC00219092 at

   219093 (Exhibit “106”). Even if Microsoft did not promise 100% protection, it is literally false

   to promote protection against an attack that easily bypasses Safe Links.

          22.     Disputed. The following quote is untrue: “customers also realize that no solution

   is 100% effective.” See ¶ 21.

          23.     Disputed. The testimony merely mentions the White Glove program in which a

   Microsoft engineer sets up, and then goes over a pre-canned report at the end that Microsoft




                                                   8
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 9 of 26




   generates (the “Secure Score”). MSFT_TOC00038664, slide 2. (Exhibit “107”). Microsoft also

   generates its own “what if” graph/data: “I also shared with the customer the what if data for ATP

   similar to what we would do for a white glove customer.” MSFT_TOC00005886, 5886 (Exhibit

   “108”). A sample “what if” graph is shown at MSFT_TOC00007735, slide 3. (Exhibit

   “109”). Microsoft engineers are trained “How to successfully do a POC [“Proof of Concept] /what

   if analysis.” MSFT_TOC00186708 at 186710 (Exhibit “110”). This is the opposite of an

   independent testing leading to independent conclusions, let alone a test of IP evasion itself.

          24.     Disputed. Microsoft’s advertising is literally false. See TocMail’s MSJ and SMF

   (ECF Nos. 96, 97).

          25.     Disputed. TocMail does not merely sell a plugin. TocMail is a full, cloud-hosted

   implementation of an “email client with [TocMail’s patented] PhishViewer technology embedded

   inside” via a “Roundcube plugin.” Wood (3-18-2021) Depo., 81:15-20 (Exhibit “111”). TocMail

   has cloud-hosting accounts with Amazon, Digital Ocean, and Linode – allowing the service to

   scale on demand to tens of millions of users. Wood (3-19-2021) Depo., 116:19-117:16; 118:4-22

   (Exhibit “112”). As disclosed in October 2020, TocMail has also embedded the technology into

   other form factors as well. Declaration of Michael Wood, ¶ 6 (Exhibit “113”). These include an

   IMAP switch and a STMP switch. Id. Both of these allow customers to be protected by TocMail’s

   solution regardless of the email client they are using (e.g., Microsoft Outlook). Id. Thus, companies

   have multiple implementation options available should they prefer TocMail’s technology in other

   forms, and companies do not need to leave Microsoft to use TocMail’s product. Id.

          26.     Disputed. TocMail does not promote its product as solely protecting against IP

   Cloaking. TocMail’s website states that TocMail offers “unparalleled protection against phishing




                                                    9
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 10 of 26




   and malware links in email messages” and has “many features.” TOCMAIL_00009800 at 9801,

   (Exhibit “114”).

          27.     Disputed. TocMail does not promote TocMail as always thwarting every type of

   malicious link. TocMail can be used to always thwart a very specific type of link — email phishing

   links imitating the topmost brands including those that use IP evasion. Wood (3-19-21) Depo,

   127:13-16. TocMail does indeed block other types of malicious links, but it is the most-common

   type of attack that it can block with 100% efficacy, and thereby eliminate approximately 95% of

   data breaches in one fell swoop. Id.; TOCMAIL_00004444 at 4452 (Exhibit “115”).

          28.     Undisputed.

          29.     Disputed. Jason Rogers wrote: “The most common tactic that attackers use with

   links is to point the URL to something benign and then post delivery to move it to point to

   something malicious on the server side.” MSFT_TOC00219092 at 219093 (ECF No. 97-67). A

   recent study of 2,313 server configuration files on live phishing sites revealed that 95-100% of

   professional phishing sites use IP evasion to change the destination after delivery, making

   this literally the most-common attack vector. TOCMAIL_00001363 at 1367 (Exhibit “116”).

   In the study, 95% of the files implemented IP evasion, and the study acknowledged that the

   remaining sites could be implementing IP evasion via “server-side scripts (written in languages

   such as PHP and Python)” which is “common.” Id. By blocking the attack used by 95-100% of

   professional phishing sites, TocMail blocks an order of magnitude more cyberattacks than Safe

   Links. TOCMAIL_00009800 at 9800 (Ex. 114).

          30.     Undisputed.

          31.     Disputed. The statement falsely says “consisted only.” TocMail’s response to

   Microsoft’s Interrogatory No. 13 explicitly states that the $4,500 was invested to drive the first




                                                  10
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 11 of 26




   10,000 visitors to TocMail’s website, and that TocMail engaged in additional advertising to drive

   more than 33,000 visitors to its website. TocMail Interrogatory Response No. 13 (ECF No. 100-

   23). TocMail uses the standard approach of test marketing. TocMail drives 10,000 visitors to its

   website and then measures the results; 10,000 visitors is a representative sample of the behavior

   that 1 million visitors would have (with approximately 95% certainty). Wood (3-18-2021) Depo.,

   86:25-87:8 (Ex. 111). TocMail has undergone three stages of trying various marketing messages

   as well as releasing TocMail 2.0, which includes TocDocs, to add its patented link protection to

   links found in PDFs, Word, and Excel documents (hence 33,000 visitors). Wood Decl., ¶ 7 (Ex.

   113). Each change was tested with a 10,000 visitor sample, and TocMail bases its conclusions on

   the behavior exhibited from these three 10k samples, as this is sufficient traffic to accurately

   determine the behavior of millions of visitors. Id. at ¶ 8. TocMail is currently designing yet another

   offering, and will again test with a 10,000 visitor sample and continue sample testing every future

   change as well. Id.

          32.     Disputed in part. TocMail issued a second press release announcing TocMail 2.0

   and used Google Ads to drive 33,000 visitors to its site. TOCMAIL_00009797 (Exhibit “117”);

   TocMail Rog. Resp., No. 13 (ECF 100-23).

          33.     Undisputed.

          34.     Disputed. Wood has testified, “I’d phrase it differently. I’d say the same number of

   customers. They might not be exactly the same customers.” Wood (3-19-2021) Depo., 110:4-7.

          35.     Disputed. TocMail’s lost profits model is not based on a single press release. It is

   based on over $2.5 million annual spending on sales and marketing and two additional full-time

   sales reps. Marcie Bour “Bour” Depo., 44:20-24 (Exhibit “118”); Bour Report, ¶ 87(b) (ECF




                                                    11
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 12 of 26




   No. 99-2). Moreover, Bour does not opine on causation and, therefore, is not opining on the

   number of customers nor duration of damages. TocMail’s Daubert Resp., p. 15. (ECF No. 73).

           36.      Disputed in part. TocMail does not merely presume, but rather has evidence that

   companies believe they are already getting the service from Microsoft and that they are explicitly

   told that they do not need any third-party coverage. One example is Bosch. AP Ex. Depo., Ex.

   14, p. 2-3 (ECF No. 97-18); see also ECF Nos. 97-89, 97-90).

           37.      Undisputed.

           38.      Disputed. It is incorrect to state that TocMail “does not know why any individual

   consumer made any particular purchasing decision.” One example is Bosch. AP Ex. Depo., Ex.

   14, p. 2-3 (ECF No. 97-18); see also ECF Nos. 97-89, 97-90).

           39.      Undisputed.

           40.      Disputed. TocMail has gathered evidence through discovery regarding Microsoft’s

   willful deception. For example, Microsoft used two of the false advertising messages to secure a

   $300 million annual account: “malicious links are dynamically blocked while good links can be

   accessed” (Deceptive Message #2) and “We monitor network evasion … to ensure effectiveness”

   (Deceptive Message #3). AP Ex. Depo., Ex. 14, p. 2-3 (ECF No. 97-18); see also ECF Nos. 97-

   89, 97-90). Also, as explained in detail in TocMail’s MSJ and SMF, Microsoft’s advertisements

   are literally false.

           41.      Undisputed.

           42.      Disputed. Whether Safe Links runs on EOP servers or not has nothing to do with

   the basis for TocMail’s claim (“None of that changes a single conclusion about Safe Links’

   inability to do what it promises.”). Wood (3-18-2021) Depo., 60:8-14 (Ex. 111). Importantly,

   Microsoft’s internal records produced during discovery confirm that Microsoft’s ads are false,




                                                   12
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 13 of 26




   regardless of whether Safe Links runs on EOP servers. See TocMail’s MSJ and SMF (ECF Nos.

   96, 97). Moreover, TocMail explicitly alleged that it provides one “example” of IP Cloaking, and

   that all “IP-based cloaking is IP Cloaking.” Am. Compl. (ECF No. 42), ¶ 20. IP Cloaking is using

   the IP address to “determine who the visitor is, and then redirect the visitor accordingly.” Id. at ¶

   17. TocMail’s basis for its claim is that all three deceptive messages are literally false because of

   the common use of IP cloaking/evasion which easily bypasses Safe Links. Id., ¶¶ 60, 65-69, 73.

           43.     Disputed. TocMail’s Amended Complaint claims that this was true at the time the

   Complaint was filed.

           44.     Disputed. See Patel Ex. Depo., Ex 4. p. 1 (ECF No. 97-74) indicating that EOP and

   Sonar have same the IP addresses.

           45.     Disputed. It is false to say that “hackers see a third-party’s IP addresses” in the

   context of redirects that Safe Links is promoted as protecting against because such “redirected

   (already resolved) URLs are not going through Proxify.” MSFT_TOC00065791 (Ex. 98).

           46.     Disputed. The report includes a test in which the original URL “redirected Tunç’s

   phone to the mock malware download URL.” Wood Exp. Report, p. 63 (ECF No. 100-21).

           47.     Disputed.    In addition to providing details on how the test was conducted,

   Microsoft was provided the entire source code: “The .htaccess file and the source code used for

   capturing the traffic flow is attached herein.” Id. at p. 67. It is false for Microsoft to assert: “It is

   unclear how the ‘test’ was performed.”

           48.     Disputed. Wood’s conclusion was not “based on the video” but rather based on

   Wood’s expertise and research. Wood (3-18-21) Depo., 53:3-24 (Ex. 111). Moroever, Microsoft’s

   own materials produced during discovery document that Safe Links’ users are unprotected against

   links that change destination after delivery, obviating the need for Wood’s test.




                                                      13
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 14 of 26




          49.     Undisputed.

          50.     Disputed. In the test, Safe Links never connected to the site that Tunç was

   redirected to (as Safe Links was redirected somewhere else). Wood Exp. Report, pp. 61-69 (ECF

   No. 100-21). That is Safe Links’ design flaw, and the test confirmed it.

          51.     Disputed in part. Bour did reduce her upper bound range for lost profits at

   TocMail’s request (as Bour is not opining on causation). TocMail’s Resp. Motion to Strike , p. 7

   (ECF No. 84); see also Wood Decl., ¶ 10 (Ex. 113). TocMail has decided to not pursue lost profits

   at trial for consumers (due to insufficiency of documents produced during discovery). Id.

   Moreover, Microsoft mischaracterizes her testimony. Microsoft adds in words “[i.e. migrating to

   TocMail],” to her deposition testimony that change the meaning of her testimony. Bour did not

   opine at any point in her Report or testimony that customers would have migrated to TocMail. Id.

   at ¶ 9; see also Bour Report (ECF No. 99-2). That is Microsoft’s own false narrative.

          52.     Disputed. Microsoft’s citations do not support its assertion.         For example,

   Microsoft’s own COGS for ATP is between $.04 to $.09 which would be a profitability greater

   than 98% were ATP sold for $3. MSFT_TOC00043528 at 43530 (Exhibit “119”). Also, Ugone’s

   testimony is based on companies moving away from Microsoft, but “our lawsuit is not based upon

   people migrating.” Wood (3-18-21) Depo., 174:4-8 (Ex. 111).

          53.     Disputed. The model is based on TocMail having the same number of customers

   (i.e., representative of the market demand), not necessarily the same customers. Wood (3-19-21)

   Depo., 110:5-8 (Ex. 112). Moreover, the model provided an upper bound range for the jury to

   consider based on the jury’s ultimate determination of the percentage of lost sales, not an absolute

   final number. TocMail’s Daubert Response, p. 15 (ECF No. 73).




                                                   14
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 15 of 26




           54.    Disputed. Microsoft’s cites actually state the opposite of Microsoft’s portrayal.

   Wood describes companies that have the same design flaw as Safe Links – the opposite of

   companies that offer similar protection as TocMail. Wood Exp. Report (ECF No. 100-21), pp. 59-

   61. Microsoft is TocMail’s only competitor that promotes its cloud-based, time-of-click service

   as being effective against IP cloaking/evasion. Wood (3-18-21) Depo., 151:19-21 (Ex. 111). It is a

   two-player market.

           55.    Disputed. TocMail’s case is not based on a single customer migrating from

   Microsoft: “our lawsuit is not based upon people migrating.” Wood (3-18-21) Depo., 174:4-8 (Ex.

   111).

           56.    Disputed. Bour testified against the assertion Microsoft is making: “I have not

   specifically made the assumption that you’re stating. … I’ve made no such determination.” Bour

   Depo.,140:2-3, 12-13 (Ex. 118). Also: “Q. you made the assumption here that every purchaser

   going forward from February ’20 to May of ’35 was exposed to an allegedly misleading statement,

   true? A. No.” Id. at 141:21-24.

           57.    Disputed. Bour testified that it is a “rather high” profitability rate, not an “unusually

   high” profitability rate - a profitability rate she stands behind based on her calculations relevant to

   this particular situation. Bour Depo., 85:1-8 (Ex. 118).

           58.    Undisputed.

           59.    Undisputed.

           60.    Disputed in part. Bour is not a causation expert in this case. Bour Depo., 38:18-19

   (Ex. 118). Moreover, Bour calculated damages on a yearly basis. Bour Report, ¶ 89 (ECF 99-2).

           61.    Disputed in part. Wood testified “the corrective advertising will be different than

   the way you described.” Wood (3-18-21) Depo., 145:9-11 (Ex. 111). The type of corrective




                                                     15
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 16 of 26




   advertising that would be required to limit TocMail’s damages has not occurred and, in fact,

   Microsoft continues the false promotions as discussed. TocMail reserves the right to seek full

   damages.

          62.     Disputed. The interrogatory responses dated August 2020 were based on the claims

   in the the original Complaint, which became a legal nullity with the filing of the Amended

   Complaint in November 2020. Nevertheless, 2011 was not “arbitrary” as this was the launch of

   Office 365. TOCMAIL_00001446 at 1446 (Exhibit “120”).

          63.     Disputed. Initially, Microsoft conflates damages with disgorgement. TocMail has

   never sought damages for prior to December 2019. For disgorgement, TocMail chose not to pursue

   Contributory False Advertising in is Amended Complaint, which was the basis of the 2011

   disgorgement. Complaint, ¶ 151 (ECF No. 1).

          64.     Disputed in part. The disgorgement amounts identified by Microsoft are two of the

   disgorgement amounts in Bour’s Report (ECF 99-2) and Supplemented Report (ECF 77-1 sealed).

          65.     Disputed in part. Bour provided revenues for ATP and Office 365 with ATP, as

   required by all applicable law. See Resp. MSJ, pp. 27-29; TocMail’s Daubert Response, pp. 6-10

   (ECF No. 73). However, Microsoft’s citations do not portray “Safe Links as one feature among

   many features, services and sub-products.”

          66.     Disputed in part. Bour provided revenues for ATP and Office 365 with ATP, as

   required by all applicable law. Moreover, Bour is not a causation expert in this case, and was

   entirely permitted to assume causation under applicable law. Bour Depo., 38:18-19 (Ex. 118).

          67.     Disputed in part. Microsoft mischaracterized Bour’s testimony.          Microsoft’s

   pinpoint citation of page 38 skips over lines 17-19 where Bour emphasizes: “again, with regard to

   causation – I’m not rendering an opinion with regard to causation.” Id. at 38:17-19.




                                                  16
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 17 of 26




                                         ADDITIONAL FACTS

            68.    Prior to ATP, Office 365 had an email security service called Exchange Online

   Protection (EOP). JR 30(b)(6) Depo., Ex. 21, p. 4 (ECF No. 97-36).

            69.     On April 8, 2015, Microsoft introduced ATP promoting Safe Links as follows:

   “EOP scans each message in transit in Office 365 and provides time of delivery protection,

   blocking malicious hyperlinks in a message. But attackers sometimes try to hide malicious URLs

   with seemingly safe links that are redirected to unsafe sites by a forwarding service after the

   message has been received. ATP’s Safe Links feature proactively protects your users if they click

   such a link. That protection remains every time they click the link, as malicious links are

   dynamically blocked while good links can be accessed.” TOCMAIL_00001230, p. 1 (ECF No.

   97-1).

            70.     ATP “operates either within E5 or as a standalone add-on to an existing E3

   solution” MSFT_TOC00084875, p. 1. (Exhibit “121”).

            71.      Safe Links began as a URL reputation service. AP Ex. Depo., 20:21-24 (Ex. 96).

            72.     The detonation service attempts to follow links to the web content in order to

   download and assess the content to “determine if that website is good or bad.” AP 30(b)(6) Depo.,

   37:11-23 (Ex. 95). URLs that pass through the reputation check are sent to the detonation service

   for analysis. Id. at 37:4-8. Microsoft internally refers to its detonation service as Sonar. Id. at 51:17-

   18; 78:13-16. Sonar is “Safe Links URL detonation” service. Id.

            73.     A February 2019 email from Amar Patel with the subject “Customer Impacting

   Issues” states “For the URLs we did get a chance to detonate, our misses were due to network

   evasion [i.e. IP Cloaking].” MSFT_TOC00058792, p. 1 (ECF No. 97-46).




                                                      17
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 18 of 26




          74.      In November 2018, Microsoft launched what it calls IP Anonymization. AP Ex.

   Depo., 98:7-11 (Ex. 96); MSFT_TOC00248166 at 248167 (ECF No. 97-42). With IP

   Anonymization, Sonar sometimes connects to webpages using an IP address owned by a company

   called Proxify instead of using a Microsoft IP address. AP Ex. Depo., 136:1-11.

          75.      As discussed, URLs that matched a specific criteria were sent to Proxify, resulting

   in IP Anonymization only being used for 4.25% of URLs. MSFT_TOC00065791-65792 (Ex. 98).

   Also, Microsoft acknowledged internally that IP Anonymization was not used for any redirects

   that send Sonar to a good site (i.e., “we currently route only non-200 and non-zero response code

   un-scrambled URLs to Proxify. Since in your scenario, the redirected (already resolved) URLs are

   not going through Proxify, these URLs will lie outside of the 4.25% URLs.” Id.; See ¶ 6. Patel

   testified at deposition regarding this document and confirmed that was the case because “we

   wanted to essentially pick a criteria for deciding when to route an URL to the IP Anonymization

   infrastructure.” Patel Ex. Depo., 143:2-13 (Ex. 96). Patel testified that IP Anonymization was only

   used based on that original criteria up through the entirety of 2020 into 2021. Id. at 145:20-146:9.

          76.       Microsoft uses the term network evasion interchangeably with IP evasion. AP

   30(b)(6) Depo., 18:13-15; 21:24-25 (Ex. 95). Patel refers to network evasion as “a tactic an attacker

   uses to evade security products” — “a common tactic” that attackers use today. AP Ex. Depo.,

   23:20-22; 24:1-2 (Ex. 96).

          77.     In September 2018, Patel co-created an internal presentation that included a slide

   entitled: “Attackers are preventing us from seeing phish content/landing pages.” ECF No. 97-20

   at 00042451; AP 30(b)(6) Depo., 79:7-13 (Ex. 95). This presentation says: “Attackers

   can easily attribute the traffic to Microsoft and not serve the phish content[.]” emphasis

   added. Id. at 00042463. This presentation explicitly acknowledged that attackers will be able to




                                                    18
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 19 of 26




   implement “evasion of ... Proxify IPs.” Id. at 00042461. Microsoft knew attackers could easily

   bypass IP Anonymization even before implementing it.

          78.      In April 2018, Rogers wrote: “IP-based evasion – ... it is easy for an attacker to

   only display malicious content in specific targeted IP ranges.” MSFT_TOC00044022 at

   MSFT_TOC00044023 (ECF No. 97-41).

          79.      In December 2020, Visa tested ATP using a combination of hacking techniques:

   “custom Swift code,” “app was signed and notarized,” “obfuscate[d] [the] payload,” “payload

   stored in encrypted blob,” work done to “bypass Safelinks,” and more. MSFT_TOC00112133 at

   112145 (ECF No. 97-59). Microsoft’s internal review concluded that the attack succeeded due to

   a combination of “IP evasion, and sandbox evasion” — with IP evasion being the “key” to

   bypassing the Safe Links’ feature. Id. at 112133-112134. However, Microsoft employees decided

   beforehand that their meeting with Visa is “not meant to be a forum for us to disclose answers.”

   MSFT_TOC00140849, p. 1. (Exhibit “122”). Instead, Microsoft’s Abhishek Agrawal told Visa

   during the meeting that the attack’s success was due to a “MacOS gap”; hiding ATP’s failure to

   block IP evasion from Visa. Id.

          80.      From April 2020 through June 2020, Bosch engaged with Microsoft regarding its

   tests of ATP. MSFT_TOC00058185 at MSFT_TOC00058188 - MSFT_TOC00058189. (ECF No.

   97-43); MSFT_TOC00140230, pp. 1-2 (ECF No. 97-89). Bosch explicitly asked: “Why is an IP-

   address range used which is easily attributable to Microsoft?” and asked if it needed added third-

   party protection. Id. Microsoft responded: “We monitor network evasion on a weekly basis … to

   ensure effectiveness.” AP Ex. Depo., Ex. 14 (ECF No. 97-18) at MSFT_TOC00118749. Yet,

   during this very same time, Microsoft was internally acknowledging that Sonar is missing

   “numerous” phishing pages because redirects that use “Network level evasion (Ex: Evading




                                                  19
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 20 of 26




   Microsoft IPs …)” are a “prominent gap” in Sonar. AP 30(b)(6) Depo., Ex. 12 (ECF No. 97-53) at

   MSFT_TOC00044029.          Bosch    became     a     $300   million    account    for   Microsoft.

   MSFT_TOC00058185 (ECF No. 97-43) at MSFT_TOC00058188 - MSFT_TOC00058189.

          81.      In June 2017, VirtUSA tested parts of ATP and engaged in “an email dialogue on

   Evasion” with Patel. MSFT_TOC00274607 (ECF No. 97-92), p. 1. Patel wrote VirtUSA that

   “We prioritize evasion techniques that have the broadest customer impact. … The most common

   types of customer impacting evasion we see broadly targets all sandbox systems. Examples of

   basic checks we see include … GEO-IP queries [that] check if the environment is a cloud or

   security system. We also see and protect against more sophisticated techniques.” Id. Yet, in an

   internal November 2016 email, Patel wrote: “Currently our network traffic is attributed to

   Microsoft’s network space. Malware Authors can use this info to avoid detection during

   detonation.” MSFT_TOC00281257 at 00281259 (ECF No. 97-22). VirtUSA is a company with

   22,830 employees, and annual revenue of over $1 billion.        VirtUSA Company, p.2 (Exhibit

   “123”).

          82.      Microsoft’s records and deposition testimony document that Microsoft knows that

   companies were safe from IP evasion when they used on-premise scanners. For example,

   Microsoft has considered a BYO VPN program where Sonar uses a “VPN endpoint for [Microsoft]

   to route the[] [customer’s] detonation traffic from their own network infrastructure” to operate as

   an on-premise link scanner. Hatekar Depo., Ex. 22, Ex. Slide 4 (Exhibit “124”). According to

   the Sonar team, a BYO VPN would be “fool proof with no chances of evasion.” Hatekar Depo.,

   Ex. 16, MSFT_TOC00128009 (Exhibit “125”). Also, Patel has testified that when customers

   share the same IP ranges as the security service (such as when the customer shares “Zscaler’s IP

   ranges”) then such inherent protection works for any on-premise link scanner, not merely Sonar,




                                                   20
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 21 of 26




   as the protection is “independent of our detonation service.” AP Ex. Depo., 187:13-21 (Ex. 96).

   Rogers also testified to the same, stating that when the user “is browsing from the same

   environment as the [detonation] sandbox” then the attacker “couldn’t evade the sandbox without

   evading the target” (i.e. if the attacker sends clean content to the detonation service then it is going

   to send clean content to the target). JR Ex. Depo. 90:7-15 (Exhibit “126”). Rogers specified that

   he is referring to inherent protection against “IP evasion” Id. TocMail produced an infographic

   explaining how this provides inherent protection: TOCMAIL_00009796 (Exhibit “127”).

          83.       A recent analysis of 4 million Office 365 accounts revealed that 96% of companies

   using Office 365 show signs of active hacker movement within their company network.

   TOCMAIL_00005117 at 5118. (Exhibit “128”).

          84.     TocMail’s patented methodology sends users straight to whatever final site that

   TocMail is sent to. U.S. Patent No. 10,574,628, pp. 14-15 (ECF No. 97-78). Thus, when attackers

   use IP evasion to send TocMail’s servers to a good site, TocMail sends the user straight to that

   good site. Hence, TocMail is a demonstrable, by-design, solution. TocMail’s efficacy is

   undisputed. See ¶ 13.

          85.       An internal Microsoft email by Liming Hong shows Safe Links failing to detect a

   “phishing” site 801 times in April 2020 because the link was redirecting Sonar to google.com.

   MSFT_TOC00112682 at MSFT_TOC00112682 (ECF No. 97-32).

          86.       Microsoft produced a video showing “the first round of security filters” being

   redirected to benignlink.com and the user being redirected to malwarelink.com when clicking the

   link. ECF No. 102 at 7:00-7:30; alternatively https://youtu.be/idqTS6-_2t8?t=420. The video

   narration is as follows: “Sophisticated attackers will plan to ensure links pass through the first

   round of security filters by making the links benign only to weaponize them once the message is




                                                     21
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 22 of 26




   delivered, meaning that the destination of that link is altered later to point to a malicious site. …

   with safe links we’re able to protect users right at the point of click by checking the link for

   reputation and triggering detonation if necessary.” Id. Microsoft also produced an ebook that

   promotes Safe Links’ reputation and detonation as the solution to these very same redirects that

   change to a malicious destination after delivery. Advanced Threat Protection in Office 365 (E-

   book), p. 8 (ECF No. 97-66). The video claims that Office 365 stops 99.9% of malware (video at

   02:49). Page 2 of the ebook also promotes Office 365 as stopping 99.9% of malware (ECF No.

   97-66 p. 4).

          87.      An email chain in October 2019 has the subject “Phish Campaign using IP Evasion

   ([EVASION] – Phishing URL redirects to clean site on detonation.). Hatekar Depo., Ex. 17

   MSFT_TOC00129545 (ECF No. 97-31).

          88.      Microsoft’s own internal statistics shows that ATP stops as little as 84% of links

   to malware with 100% of the failures due to IP evasion (“Geo evasion”). “New/Additional FY21

   Budget ask for IP Evasion prevention.” Wilcox Depo., Ex. 24 (ECF No. 97-60),

   MSFT_TOC00111779 at 111780.

          89.      Microsoft’s Wilcox recently wrote: “any attacker can easily create new email

   addresses and domains to get past block lists.” MSFT_TOC00115633, p. 1. (Exhibit “129”).

          90.      Microsoft states that security is an inherent quality of its products: “Microsoft

   enables customers to make this transition by building security into the fabric of our products and

   solutions.” MSFT_TOC00001156, p.1 script (ECF No. 97-80); “For Microsoft, security is

   addressed from the first line of code, and not a bolt on feature, but rather a value-added feature to

   our services.” MSFT_TOC00073442 (ECF No. 97-81); “[O]ne of the core value propositions of

   the new Exchange - Keeping your organization safe.” TOCMAIL_00000576, p. 1 (ECF No. 97-




                                                    22
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 23 of 26




   82). According to Microsoft: “The security of our products and services is important in our

   customers’ decisions to purchase or use our products or services.” MSFT_FY20Q2_10Q_PDF, p.

   82 (ECF No. 97-83). “Security is the most important, relevant, and concerning area.”

   MSFT_TOC00041105, p. 4 (ECF No. 97-84). Regarding “provid[ing] advanced protection against

   online threats” for email, “without this, all other features are useless.” MSFT_TOC00041106, p.

   13 (ECF 97-85). “If you don’t have security, shut down shop.” Id.

          91.      Companies “ask” about “evasion.” MSFT_TOC00058184, p.1 (ECF No. 97-86).

          92.      Some companies purchase ATP solely for the Safe Links’ feature. In fact, Rogers’

   superior, Girish Chander, wrote that there are organizations such as EDUs “who want safe links

   and phish protection and care less about safe attachments.” JR 30(b)(6) Depo., Ex. 20 (Exhibit

   “130”). Rogers Ex. Depo., 11:17-24 (Ex. 126).

          93.       At his deposition, Microsoft’s expert, Keith Ugone, stated: “I disagree with the

   revenues she identified as part of her disgorgement analysis, but of the incorrect revenues that she

   identified, I don’t think we have any critique of as to whether of those are materially off. . . her

   math on the wrong revenues was not materially off.” Ugone Depo., 108:5-15 (Exhibit “131”).

          94.      In 2006, Microsoft researchers wrote that cloaking is “popular,” “well-known,”

   and “commonly used.” TOCMAIL_00009721 at 9731 (Exhibit “132”); Detecting Stealth Web

   Pages That Use Click-Through Cloaking, p. 4, (Exhibit “133”); Improving Cloaking Detection,

   p. 1. (Exhibit “134”). Moreover, in 2006, Microsoft researchers wrote about the following

   “cloaking behavior”: “Redirecting [scanners] to known-good sites such as google.com.”

   TOCMAIL_00002554 at 2556 (ECF No. 97-24).

          95.      A Microsoft PowerPoint presentation created after September 2020 stated: “Safe

   Links wraps the URL to ensure it’s not malicious at the time-of-click.” MSFT_TOC00003198, p.




                                                   23
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 24 of 26




   18 script. (ECF No. 97-72). In February 2021, Microsoft released a promotion promising that Safe

   Links ensures protection against every evasion tactic: “Safe links ensure[s] real-time, dynamic

   protection against email campaigns no matter the ... evasion tactic.” Tracking an Attacker, p. 7

   (ECF No. 97-73). Remarkably, even in July 2021, after TocMail’s MSJ was filed, Microsoft

   launched three new Safe Links’ promotions regarding the specific redirects at the center of this

   case. For example: “attackers now send benign links. Once the link has been delivered, the attacker

   redirects the link to a malicious site.” Announcing General Availability of Safe Links for Microsoft

   Teams! (13,100 views), p. 2 (Exhibit “135”); Microsoft Teams gets more Phishing Protection!

   (13,000 views) p. 2 (Exhibit “136”); Protect against malicious links with Safe Links in Microsoft

   Defender for Office 365 (https://youtu.be/vhIJ1Veq36Y?t=40), p. 2 (Exhibit “137”).

          96.      “[M]ost attacks today use links in the body” MSFT_TOC00035749 at 35759,

   (Exhibit “138”).



   Dated: August 13, 2021                        Respectfully submitted,

                                                 By: /s/Joshua D. Martin
                                                 Joshua D. Martin
                                                 Florida Bar No. 028100
                                                 Email: josh.martin@johnsonmartinlaw.com
                                                 JOHNSON & MARTIN, P.A.
                                                 500 W. Cypress Creek Rd.
                                                 Suite 430
                                                 Fort Lauderdale, Florida 33309
                                                 Telephone: (954) 790-6699
                                                 Facsimile: (954) 206-0017
                                                 Attorneys for Plaintiff, TocMail Inc.




                                                   24
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 25 of 26




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 13th day of August, 2021, I electronically filed the

   foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record identified on the below Service List in

   the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

   or in some other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.

                                         By:      /s/ Joshua D. Martin
                                                  Joshua D. Martin




                                                    25
Case 0:20-cv-60416-AMC Document 110 Entered on FLSD Docket 08/13/2021 Page 26 of 26




                                         SERVICE LIST

                          TOCMAIL INC. v. MICROSOFT CORPORATION
                                  20-60416-CIV- CANNON/HUNT
   Joshua D. Martin                             Francisco O. Sanchez
   E-Mail: josh.martin@johnsonmartinlaw.com     E-Mail: sanchezo@gtlaw.com
   JOHNSON & MARTIN, P.A.                               orizondol@gtlaw.com
   500 W. Cypress Creek Rd.                     Evelyn A. Cobos
   Suite 430                                    E-Mail: cobose@gtlaw.com
   Fort Lauderdale, Florida 33309                       MiaLitDock@gtlaw.com
   Telephone: (954) 790-6699                    GREENBERG TRAURIG, P.A.
   Facsimile: (954) 206-0017                    333 S.E. 2nd Avenue, Suite 4400
                                                Miami, Florida 33131
                                                Telephone: (305) 579-0500
                                                Facsimile: (305) 579-0717

                                                Mary-Olga Lovett (admitted pro hac vice)
                                                E-Mail: lovettm@gtlaw.com
                                                Rene Trevino (admitted pro hac vice)
                                                E-Mail: trevinor@gtlaw.com
                                                GREENBERG TRAURIG LLC
                                                1000 Louisiana Street, Suite 1700
                                                Houston, Texas 77002
                                                Telephone: (713) 374-3541
                                                Facsimile: (713) 374-3505




                                               26
